Motion for leave to appeal and for a preference granted, and case set down for oral argument at 9:00 a.m. on June 4, 1986.
On the court’s own motion, appeal taken as of right dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
Stay ordered by the Appellate Division modified to the extent that petitioner may perform the subject amputations upon appellant’s consent and as modified continued (CPLR 5519 [e]).
Request for an order of withdrawal of the appeal and motion for leave to appeal based lipón a stipulation submitted by counsel denied, with leave to resubmit a new stipulation, upon compliance with 14 NYCRR 22.3.